DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the limitation of “For example, neither Jovicic nor White appear to show that an amount of light attenuated by an indicator relative to a reference value is measured or is capable of being measured. Moreover, neither Jovicic nor White show or suggest the use or consideration of any such reference value to which a measurement of an amount of light attenuated by an indicator is compared. Although White and Jovicic appear to show that patterns in light generated by a light fixture may be detected, observed, or otherwise utilized to identify a light fixture, neither of these documents show that an amount of light attenuated by an indicator relative to a reference value is measured or that such a measurement of the amount of light attenuated is utilized to identify the light fixture. Applicant also notes that measuring an amount of light attenuated by an indicator is not a trivial matter — for example, in order to measure an amount of light attenuated from an indicator, one would need to know the reference value of an amount of light expected to be measured if the light were not attenuated.”, (see Remarks page 9).  
Examiner would like to point out the at limitation of “relative to a reference value” is not disclose in the original specification as filed.  There is no recitation of reference value in the original specification.  This is considered as new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended independent claims 1,14 and 20 recited a limitation of “a that is obtained, the one or more characteristics comprising a measurement of an amount of light attenuated by the indicator relative to a reference value;”, (emphasis added).  The term “relative to a reference value” is not disclose in the original specification as filled.  There is no recitation of reference value in the original specification.  
Dependent claims 2-10, 12-13 and 15-19 are rejected as well, because they depend on rejected independent claims 1 and 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-20 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Pub. 2017/0205237) in view of Jovicic et al (US Pub. 2015/0163459).  
With respect to claim 1 as best understood, White discloses method comprising:
using an optical sensor, obtaining image data of a light fixture having an indicator associated with the light fixture; 
determining one or more characteristics of the indicator based on the image data that is obtained, the one or more characteristics comprising a measurement of an amount of light attenuated by the indicator relative to a reference value; and
one or more of determining a unique identity of the light fixture based on the one or more characteristics of the indicator that are determined or determining a location of the light fixture within a structure based on the one or more characteristics of the indicator that are determined, (see paragraph 0025, also in paragraph 0020 it states that the light produce by a light source within the light fixture is modulated, and figure 8, numerical 803A-E, shows different patterns from which the light passes through (these patterns are read as “a portion of the indicator is opaque”), because there is no continuation light is coming through the fixture as there are dark lines of the pattern there is no light passes through that section (that is the light is attenuated by the indicator), and the camera is the measurement of the light as its [camera] produces an image of that pattern which is made up of continuous light and breaks in the lights i.e. patterns.  Claim does not recite any specifics of the limitation of the “a measurement of an amount of light attenuated by the indicator”; also see paragraph 0024, identification marking uniquely identifies light fixtures, and light fixtures have different identifications and therefore, to identify there is a reference that needs to be match in order to identify the fixtures as being A, B or C i.e. a reference indicator), as claimed.
However, white fails to explicitly disclose the indicator at least partially attenuating a portion of light generated by one or more light generating devices disposed within the light fixture prior to the light falling on the optical sensor, wherein at least a portion of the indicator is opaque and prevents transmission of light, as claimed.  
Jovicic in the same field of art teaches the indicator at least partially attenuating a portion of light generated by one or more light generating devices disposed within the light fixture prior to the light falling on the optical sensor, wherein at least a portion of the indicator is opaque and prevents transmission of light, (see paragraph 0046, wherein …image of the illuminated indicia may include …..pattern corresponding to arrangement of light blocking elements such as opaque and semi opaque… placed in….), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of identifying light fixtures.  The teachings of Jovicic to have indicia with pattern arrangements that blocks the light can be incorporated in to White’s system see White figure 2, numerical 256 for different shape arrangements of the indicia for suggestion, and modification of the system yield a more accurate position of the light fixtures (see Jovicic paragraph 0001) for motivation.  

With respect to claim 2 as best understood, combination of White and Jovicic further discloses wherein the optical sensor is a camera of a mobile electronic device, (see white paragraph 0025, a modern mobile device typically includes a camera) as claimed.

With respect to claim 3 as best understood, combination of White and Jovicic further discloses further discloses wherein the indicator is an elongated section of a light-attenuating material adhered to the light fixture, (see White figure 1B, 203A and 203B) as claimed.

With respect to claims 4 and 5 as best understood, combination of White and Jovicic further discloses further discloses wherein the indicator is opaque to the light generated by the one or more light generating devices; and wherein the indicator is partially opaque to the light generated by the one or more light generating devices, (see Jovicic paragraph 0046, wherein …image of the illuminated indicia may include …..pattern corresponding to arrangement of light blocking elements such as opaque and semi opaque… placed in….), as claimed.

With respect to claim 6 as best understood, combination of White and Jovicic further discloses further discloses wherein the one or more characteristics of the indicator include a location of the indicator on the light fixture, (see White paragraph 0025, the location of the light fixture may be determined) as claimed.

Claims 14-19 as best understood are rejected for the same reasons as set forth in the rejections of claims 1-6, because claims 14-19 are claiming subject matter of similar scope as claimed in claims 1-6, (also for the electronic mobile device, see White paragraph 0025, states mobile device with camera).  

With respect to claim 20 as best understood, White discloses method comprising:
using an optical sensor, obtaining image data of a light fixture having an indicator;
determining one or more characteristics of the indicator based on the image data that is obtained; and
one or more of determining a unique identity of the light fixture based on the one or more characteristics of the indicator that are determined or determining a location of the light fixture within a structure based on the one or more characteristics of the indicator that are determined, the one or more characteristics comprising a measurement of an amount of light attenuated by the indicator relative to a reference value, (see paragraph 0025, also in paragraph 0020 it states that the light produce by a light source within the light fixture is modulated, and figure 8, numerical 803A-E, shows different patterns from which the light passes through (these patterns are read as “a portion of the indicator is opaque”), because there is no continuation light is coming through the fixture as there are dark lines of the pattern there is no light passes through that section (that is the light is attenuated by the indicator), and the camera is the measurement of the light as its [camera] produces an image of that pattern which is made up of continuous light and breaks in the lights i.e. patterns.  Claim does not recite any specifics of the limitation of the “a measurement of an amount of light attenuated by the indicator” also see paragraph 0024, identification marking uniquely identifies light fixtures, and light fixtures have different identifications and therefore, to identify there is a reference that needs to be match in order to identify the fixtures as being A, B or C i.e. a reference indicator), as claimed.
However, he fails to explicitly disclose the indicator including one or more of a missing light-generating device in a repeating pattern of light-generating devices in the light fixture or a body affixed to the light fixture and that at least partially attenuates a portion of light generated by one or more light generating devices of the light fixture prior to the light being detected by the optical sensor, wherein at least a portion of the indicator is opaque and prevents transmission of light, as claimed.  
Jovicic in the same field teaches the indicator including one or more of a missing light-generating device in a repeating pattern of light-generating devices in the light fixture or a body affixed to the light fixture and that at least partially attenuates a portion of light generated by one or more light generating devices of the light fixture prior to the light being detected by the optical sensor, wherein at least a portion of the indicator is opaque and prevents transmission of light (see paragraph 0046, wherein …image of the illuminated indicia may include …..pattern corresponding to arrangement of light blocking elements such as opaque and semi opaque… placed in….), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of identifying light fixtures.  The teachings of Jovicic to have indicia with pattern arrangements that blocks the light can be incorporated in to White’s system see White figure 2, numerical 256 for different shape arrangements of the indicia for suggestion, and modification of the system yield a more accurate position of the light fixtures (see Jovicic paragraph 0001) for motivation.  

Claims 7-10 and 12-13 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over White et al (US Pub. 2017/0205237) in view of Jovicic et al (US Pub. 2015/0163459) and further in view of Ganick et al (US Pub. 2016/0139232).  
With respect to claims 7-10 as best understood, White and Jovicic discloses all the limitations as cited and as rejected in claim 1 above.  However, they fail to disclose wherein the one or more characteristics of the indicator include a distance of the indicator from a designated location on the light fixture; wherein the one or more characteristics of the indicator include a size of the indicator; wherein the one or more characteristics of the indicator include a width of the indicator; wherein the one or more characteristics of the indicator include a length of the indicator, as claimed in claims 7-10.
Ganick in the same field of art teaches wherein the one or more characteristics of the indicator include a distance of the indicator from a designated location on the light fixture; wherein the one or more characteristics of the indicator include a size of the indicator; wherein the one or more characteristics of the indicator include a width of the indicator; wherein the one or more characteristics of the indicator include a length of the indicator, (see paragraph 0059 it states that a identifier can be of any customized information i.e. it can be distance i.e. geographical location and size, length, width or any information as required by the user) as claimed in claims 7-10.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine references as they are analogous because they are solving similar problem of light fixture location determination.  The teaching of Ganick for using any information as required by the user as embedded in to the light can be incorporated in the White and Jovicic system to get more accurate location in the indoor structures (see Ganick paragraph 0005) and this yield the results as required by the claim.   

With respect to claims 12 and 13 as best understood, White and Jovicic discloses all the limitations as cited and as rejected in claim 1 above.  However, White fails to disclose wherein the indicator is formed from two or more separate bodies, and wherein the one or more characteristics of the indicator include a difference between the two or more separate bodies; and wherein the difference between the two or more separate bodies includes one or more of a distance between the separate bodies, a width difference between the separate bodies, or an attenuation difference between the separate bodies; as claimed.
Ganick in the same field of art teaches wherein the indicator is formed from two or more separate bodies, and wherein the one or more characteristics of the indicator include a difference between the two or more separate bodies; and wherein the difference between the two or more separate bodies includes one or more of a distance between the separate bodies, a width difference between the separate bodies, or an attenuation difference between the separate bodies, (see claim 1, image from two light sources “two separate bodies”, and demodulation of the modulated lights “attenuation difference”), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine references as they are analogous because they are solving similar problem of light fixture location determination.  The teaching of Ganick for using the difference of two light source modulation to get the information as embedded in it can be incorporated in the White and Jovicic system to get more accurate location in the indoor structures (see Ganick paragraph 0005) and this yield the results as required by the claim.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663